Citation Nr: 1612060	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  10-33 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Entitlement to Department of Veterans Affairs (VA) nonservice-connected pension benefits.  



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The appellant is a Veteran who had active service from January 22, 1991 to March 25, 1991 and from September 1991 to April 1992; prior to January 1991, she had additional active service totaling 4 months and 22 days.  This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In October 2014, the Board remanded the case to the RO for additional development.  


FINDINGS OF FACT

1.  The Veteran served at least 90 days during a period of war. 
 
2.  The Veteran currently has service-connected left knee and right knee disabilities, which are each rated 10 percent disabling; her nonservice-connected disabilities consisting of diabetes mellitus, hyperlipidemia, hypertension, and bunions do not singly or in combination prevent her from following a substantially gainful occupation.  

3.  The evidence preponderates against a finding that the Veteran is permanently and totally disabled.  


CONCLUSION OF LAW

The criteria for nonservice-connected pension benefits have not been met.  38 U.S.C.A. §§ 1502, 1521, 1522, 5107 (West 2014); 38 C.F.R. §§ 3.3, 3.102, 3.340, 3.342 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following:  (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  Also, VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO has provided pre-adjudication VCAA notice by letter dated in June 2009, wherein the Veteran was notified of the evidence needed to substantiate the claim for nonservice-connected pension benefits; that VA would obtain service records, VA records, and records of other Federal agencies; and that she could submit records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on her behalf.  The notice included the provisions for the effective date of an award and the degree of disability assignable.

Relevant to its obligation to assist a claimant, VA has also made reasonable efforts to identify and obtain relevant records in support of the claim.  38 U.S.C.A. § 5103A (a), (b), and (c).  The Veteran had the opportunity to testify at a hearing before a Veterans Law Judge, but she declined a hearing.  Additionally, the RO has obtained the Veteran's service treatment records and VA treatment records.  The Veteran has not identified any other records such as private treatment records pertinent to the issue on appeal that remain outstanding.  Furthermore, the Veteran underwent a VA compensation examination in September 2015 to determine the nature, extent, and severity of all disability in order to assess whether her nonservice-connected disabilities have caused her to be unemployable.  As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran is required to comply with the duty to assist.

II.  Claim for Nonservice-Connected Pension Benefits
 
Legal Criteria

VA law authorizes the payment of a nonservice-connected disability pension to a wartime Veteran who has the requisite service and who is permanently and totally disabled.  Basic entitlement exists if a Veteran:  (1) served in the active military, naval or air service for ninety (90) days or more during a period of war; (2) is permanently and totally disabled from nonservice-connected disability not due to his/her own willful misconduct; and (3) meets the net worth requirements under 38 C.F.R. § 3.274, and does not have an annual income in excess of the applicable maximum annual pension rate (MAPR) specified in 38 C.F.R. §§ 3.3, 3.23.  38 U.S.C.A. §§ 1502, 1521, 1522 (West 2014); 38 C.F.R. § 3.3 (2015).

A Veteran is considered to be permanently and totally disabled if he is:  (1) a patient in a nursing home for long-term care because of a disability; or (2) disabled, as determined by the Commissioner of Social Security for purposes of any benefits administered by the Commissioner; or (3) unemployable as a result of disability reasonably certain to continue throughout the life of the person; or (4) suffering from either (i) any disability which is sufficient to render it impossible for the average person to follow a substantially gainful occupation, but only if it is reasonably certain that such disability will continue throughout the life of the person; or (ii) any disease or disorder determined by VA to be of such a nature or extent as to justify a determination that persons suffering from that disease or disorder are permanently and totally disabled.  38 U.S.C.A. § 1502(a); 38 C.F.R. § 3.3(a)(3)(vi)(B); see also 38 C.F.R. § 3.340.

Disability ratings are based on the average impairment of earning capacity resulting from disability.  The percentage ratings for each diagnostic code, as set forth in VA's Schedule for Rating Disabilities, codified in 38 C.F.R. Part 4, represent the average impairment of earning capacity resulting from disability.  Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1.  If the minimum schedular evaluation requires residuals and the schedule does not provide a no-percent evaluation, a no-percent evaluation is assigned when the required residuals are not shown.  38 C.F.R. § 4.31.

Total disability ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 percent rating.  38 C.F.R. § 3.340(a).  Absent a combined schedular 100 percent rating, in order to be considered permanently and totally disabled the veteran must be unemployable due to one disability rated at 60 percent or higher; or two or more disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. §§ 4.16, 4.17.

Marginal employment shall not be considered substantially gainful employment.  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may be found to exist if the veteran is working in a protected environment, such as a family business or sheltered workshop; or as a self-employed person receiving less than half the usual remuneration for that work.  38 C.F.R. §§ 4.16(a), 4.17(a). 

Permanence of total disability will be taken to exist when such impairment is reasonably certain to continue throughout the life of the disabled person.  Diseases and injuries of long standing which are actually totally incapacitating will be regarded as permanently and totally disabling when the probability of permanent improvement under treatment is remote.  The age of the disabled person may be considered in determining permanence.  38 C.F.R. § 3.340(b).


Factual Background and Analysis

The records show that at the time the Veteran filed her claim for nonservice-connected pension benefits in April 2009, she had not worked full-time since October 2008, which she stated in a June 2009 application for a total disability rating based on unemployability was due to her service-connected right and left knee disabilities.  In a July 2009 statement, she asserted that she was claiming disability and/or pension benefits due to her knee disabilities.  In an August 2009 letter, the Veteran appealed the rating decision which denied her claim for pension benefits, asserting that she believed that she qualified for VA pension and wanted to appear for another examination.  In a March 2011 statement, she requested "consideration for either an increase in" her service-connected disability rating or "application for VA pension."  VA medical records show that in a September 2013 "problem list" the Veteran was diagnosed with various disabilities consisting of hypertension, knee arthralgia, obesity, bunion, diabetes mellitus type II, and hyperlipidemia.  

In October 2014, the Board remanded the case to the RO in part to afford the Veteran an examination to determine the nature, extent, and severity of every disability to include but not limited to nonservice-connected disabilities.  The stated purpose of the examination was to determine whether the nonservice-connected disabilities have caused the Veteran to be unemployable.  The examiner was asked to address whether the Veteran was permanently and totally disabled by furnishing answers to such questions as whether she was unemployable as a result of disability reasonably certain to continue throughout her life.  The remand also directed the RO to obtain information from the Veteran concerning her levels of net worth and annual income since 2012.  It was noted that on an Improved Pension Eligibility Verification Report (EVR) received in July 2012, the Veteran indicated that she had wage income of $10,000 in 2011 and $7,400 in 2012.  (On another EVR received in July 2012, she reported no income from April 2009 through December 2010.) 

Meanwhile, in a December 2014 decision, the Board determined that the Veteran's left and right knee disabilities were properly assigned ratings of 10 percent for each knee, except that for a period between March 2011 and July 2012 the left knee disability was 30 percent disabling.  

In August 2015, the Veteran responded to the RO's request earlier that month to provide additional income and net worth information.  She indicated her knee disabilities prevented her from working, but she also indicated that she was currently employed and had been working as a cashier since May 2011, earning $10,000 annually.  She also noted that she had an associate's degree in accounting, had never claimed disability benefits from the Social Security Administration, and earned gross monthly wages of $800.    

In September 2015, the Veteran underwent a VA examination, in compliance with the directives of the Board remand.  The VA examiner noted that during the examination, the Veteran stated that she had "no issues" with the nonservice-connected disabilities of diabetes mellitus, hyperlipidemia, hypertension, and bunions, and that she wished to "withdraw the remading [sic] and pension if possible."  The examiner also noted that she was currently employed and working 40 hours (full time basis).  When asked if the Veteran's listed nonservice-connected medical conditions prevented her from securing or following a substantially gainful occupation, the examiner indicated "no."  In a separate opinion report, the examiner reported that after interviewing the Veteran, she stated that she was "not applying for an appeal on her case... [and] that she has no disability of working."  

Based on a review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for nonservice-connected disability pension benefits.  At the outset, the Board finds that service connection is currently in effect for a right knee disability, rated as 10 percent disabling, and a left knee disability, rated as 10 percent disabling (and 30 percent disabling for the period from March 2011 to July 2012).  Further, at the September 2015 VA examination, the Veteran indicated she had "no issues" with her nonservice-connected disabilities and had "no disability of working."  Any evaluations would be minimal to none.  Therefore, at no time during the course of the appeal does the Veteran qualify for a combined 100 percent schedular rating, nor does she have one disability rated at 60 percent or higher or two or more disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. §§ 4.16, 4.17.  

In addition to not meeting the scheduler criteria delineated above, the evidence shows that the Veteran is not prevented from following substantially gainful employment due to disability.  The Veteran is only 45 years old and has an associate's degree in accounting.  She was unemployed from October 2008 to May 2011, when she began working full time as a cashier.  

The September 2015 VA examiner found that the Veteran's nonservice-connected medical conditions do not prevent her from securing or following a substantially gainful occupation.  Moreover, the Veteran herself evidently believed that she was not disabled from working, as related by the VA examiner.  (In fact, it appears that at the hearing she desired to withdraw her appeal for pension; however, before the Board may dismiss an appeal, the Veteran must withdraw the appeal in writing, in accordance with 38 C.F.R. § 20.204, which is not shown in the record.)  Therefore, while the Veteran was unemployed for an earlier period of time considered in this appeal, the preponderance of the evidence shows that she was not unemployable.  The Board notes that in her EVRs and her recent income and employment statement, the Veteran reported annual earnings of approximately $10,000.  Such earnings would be deemed marginal employment, given that it is below the federal poverty threshold level for one person (which was $12,331 for a person under the age of 65 in 2015, according to the U.S. Census Bureau).  Nevertheless, despite low wages, the Veteran has worked a full-time job consisting of 40 hours per week for years, in an environment that is not shown to be "protected" (e.g., the chain eating establishment she listed is not shown to be a family business).  Furthermore, at the time of the examination to determine her employability, she denied that her nonservice-connected conditions prevented her from working a full-time job.  Prior to obtaining her job, she claimed her knee disabilities resulted in unemployability, but the Board determined in a December 2014 decision that she was no longer claiming unemployability by virtue of her bilateral knee disabilities.  Therefore, based on the foregoing, the record does not show, and the Veteran does not maintain, that she is precluded from following a substantially gainful occupation 

In summary, the evidence shows that the Veteran does not meet the necessary schedular criteria for a permanent and total disability rating.  In addition, she is not shown to be prevented from following substantially gainful employment due to a disability or combination of disabilities.  While the Veteran meets the service requirements for eligibility for pension benefits, the Board finds that the criteria for a permanent and total disability rating are not met, and that the preponderance of the evidence is against the claim of entitlement to nonservice-connected disability pension benefits.  Because the evidence preponderates against the claim, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

The appeal for VA nonservice-connected pension benefits is denied.  



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


